ITEMID: 001-90594
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF AYHAN ERDOĞAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 10 - Freedom of expression -{General}
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1952. He is a practising lawyer and lives in Istanbul.
5. On an unspecified date the applicant, on behalf of his client Mr O.M., filed an action with the Istanbul Administrative Court seeking the annulment and suspension of execution of a competition to fill 49 posts announced in the Akit newspaper on 10 December 1997 by the office of the mayor of the Ümraniye district in Istanbul. In his petition, the applicant stated, inter alia, that 111 out of 137 workers who had been dismissed on 13 June 1994 had won their cases before the Administrative Courts but despite this fact they had not been reinstated. In this regard, the applicant submitted that the municipality had refused to reinstate 20 of the workers on the ground that there were no available posts. As to the other 91, they had been reinstated for a day before being dismissed again. The applicant complained that pending another set of administrative proceedings against the Municipality regarding a competition announced in the same newspaper on 30 March 1997 for 49 posts, the Municipality had announced this new competition, through which it was aiming to fill the available posts, rendering impossible the enforcement of the court judgments in favour of the dismissed employees, including his client. He further claimed that the vacancy notice had been published only in the editions of Akit which were distributed to various associations affiliated with the Refah party and not in the normal edition of Akit as distributed in Istanbul that same day.
6. In one paragraph of his petition, the applicant made the following remark:
“As stated by political historians, the most dangerous cruel [person] (zalim) in the world is the one who considers himself and his acts as fair or who presents himself as such. The elected head of the accused administration, who has placed my clients in their current situation, is such a cruel [person](zalim) and a bigot (yobaz) with no regard for the rule of law (hukuk tanımaz).”
7. On 24 April 1998 Mr Bingöl, mayor of Ümraniye and member of the Refah party, brought an action against the applicant claiming compensation for the damage he had incurred as a result of the applicant’s serious attack on his honour and integrity.
8. In the course of the proceedings before the Üsküdar Civil Court of First Instance (hereafter the “Üsküdar Court”), the applicant unsuccessfully asked the court to appoint expert witnesses to analyse the impugned words and to hear a number of witnesses. In his written observations, the applicant maintained, inter alia, that his statements had not been an attack against Mr Bingöl but mere observations, since there were documents proving to what degree the latter had acted in accordance with the laws, the Constitution and ethics over the previous five years. He made a number of accusations regarding Mr Bingöl’s actions as mayor and referred to the fact that the latter and his administration had been the subject of media attention many times. The applicant stated that he had used the impugned words in the course of his defence duties; it had not been his aim to insult Mr Bingöl. He had referred to the plaintiff as “cruel” because the dismissals had had serious adverse effects on the lives of his 137 clients. He had used the word “bigot” as a reference to an intolerant person. In this connection, the applicant also referred to the reasons voiced by the Constitutional Court when it decided to ban the Refah party. The applicant also accused the plaintiff of misleading and lying to the domestic courts.
9. In his written observations Mr Bingöl claimed, inter alia, that the applicant’s accusations were false and unfounded, that he had repeated his insulting remarks before the Üsküdar Court and that this attack on his personality had transgressed the standards and boundaries of objective debate.
10. On 27 September 1999 the Üsküdar Court ordered the applicant to pay compensation to Mr Bingöl in the amount of 2,500,000,000 Turkish liras (TRL - approximately 5,200 euros [EUR]) plus interest at the statutory rate applicable at the date of the court’s decision. The Üsküdar Court considered that the word yobaz used by the applicant meant a person “whose religious beliefs were so extreme as to cause discomfort to other persons” and a person who was “provocative, vulgar and unsophisticated”. The word was used in daily life to describe an “unlikeable, ignorant and vulgar” person. In any event, the applicant’s written submission, when read as a whole, had employed “sharp and harsh” language. According to the Üsküdar Court, whether or not the applicant had had the intention to insult the mayor was irrelevant; what was important was how the public would interpret those words. After all, Mr Bingöl was the elected mayor of a district where one million people lived. The applicant appealed.
11. On 22 February 2000 the 4th Chamber of the Court of Cassation’s Civil Division held a hearing and, by a majority, quashed the Üsküdar Court’s decision of 27 September 1999 on the ground, inter alia, that the applicant’s witnesses had not been heard. The president of the Chamber dissented.
12. On 14 December 2000 the Üsküdar Court, considering that hearing the applicant’s witnesses and examining the administrative court’s case file would not have changed the outcome, insisted on its decision of 27 September 1999. The applicant appealed again.
13. On 20 March 2002 the Grand Chamber of the Court of Cassation’s Civil Division rejected the appeal and upheld the Üsküdar Court’s decision of 27 September 1999. The court noted that there was no dispute that, inter alia, the municipality headed by Mr Bingöl had failed to execute certain court judgments. However, it remained to be determined whether the words used by the applicant in the course of the administrative proceedings had a valid basis and whether these words constituted an attack against Mr Bingöl’s personal rights. In this connection, it considered that the applicant had overstepped the standards and boundaries of objective debate by using the terms “bigot”, “cruel” and “no regard for the rule of law”. The applicant had attacked Mr Bingöl’s personal rights. It also considered that the sanctions for the non-execution of a court decision – of which the mayor had been accused – were provided for by statute and that this could not be considered to be a valid reason for the applicant to cross the legally permissible boundaries and use the words he had. Finally, it held that listening to witnesses or examining the case file before the administrative courts would not have changed the outcome. The Grand Chamber of the Court of Cassation’s Civil Division also decided to remit the case to the 4th Chamber of the Court of Cassation’s Civil Division for an examination of the applicant’s complaints concerning the excessive amount of compensation. A request by the applicant for the review of that decision was rejected on 25 September 2002.
14. On 16 January 2003 the 4th Chamber of the Court of Cassation’s Civil Division rejected the applicant’s appeal concerning the amount of compensation, which he considered excessive when account was taken of his resources, and upheld the decision of the Üsküdar Court. A request by the applicant for the review of that decision was rejected on 24 April 2003.
15. The applicant paid the due amount of TRL 9,627,000,000 (approximately EUR 5,637), in three instalments, on 27 February 2003, 20 March 2003 and 8 May 2003 respectively.
16. The relevant domestic law and practice in force at the material time are outlined in the following judgments: Saygılı and Others v. Turkey (no. 19353/03, §§ 16-17, 8 January 2008), and Turhan v. Turkey (no. 48176/99, § 20, 19 May 2005).
VIOLATED_ARTICLES: 10
